Citation Nr: 1511681	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  11-27 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Jurisdiction of the claims file rests with the Houston, Texas RO.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which may be pertinent to the present appeal.  The Veteran's March 2015 request for a Travel Board hearing is located in the physical claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

The Veteran requested a Travel Board hearing in his October 2011 VA-9 Form.  This was confirmed by his representative's January 2012 pre-certification review and the VA-8 Form the same month.  There is a subsequent suggestion that the Veteran desired to withdraw that request.  Most recently, however, the Veteran's representative submitted a motion stating that the Travel Board hearing was not held, and requesting a remand to correct this.  Given the most recent request, the Board must give the Veteran the benefit of the doubt a hearing is still desired.  Therefore, a Travel Board hearing should be scheduled.  

A remand is necessary to schedule a Travel Board Hearing to allow the Veteran to appear at the RO before a Veterans Law Judge.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule a Travel Board hearing in accordance with applicable procedures.  If the Veteran desires to withdraw his request he should notify his representative and the RO in writing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




